DETAILED ACTION
This communication is responsive to the application, filed May 10, 2022.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on December 10, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 9,876,735 B2) in view of Sherlock et al. (US 2017/0242745 A1) and further in view of Hsiao (US 2018/0167306 A1).

As per claim 1:  A system comprising: 
a plurality of nodes [Davis; Fig. 2; a plurality of server nodes]; 
a first memory device comprising a plurality of volumes, each volume of the plurality of volumes of the first memory device being visible to at least one node of the plurality of nodes within a visibility configuration, each volume of the plurality of volumes of the first memory device comprising a persistent memory region (PMR) and a namespace; and 
Davis discloses [Fig. 6; col. 4, lines 20-65] a plurality of interconnected server nodes that includes processor, memory, I/O, and the fabric switch.  The fabric switch has the ability to dynamically modify [visibility configuration] the width and speed of each lane for each link independently.  Davis discloses a memory device comprising volumes, but fails to explicitly disclose plurality of volumes comprising a persistent memory region and a namespace.  Sherlock discloses a similar system, which further teaches [Fig. 5; 0051] a journal may be stored in a section of persistent memory, such as a region of a non-volatile memory of the memory module.  The journal may be replicated as copies across a plurality of persistent memory modules of the memory device.  The plurality of memory modules are connected to at least one or more node as seen in Fig. 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Davis with that of Sherlock.  One would have been motivated to comprise a persistent memory region because it allows to protect the integrity of stored data [Sherlock; 0051].
a processing device, operatively coupled with the first memory device, to perform operations comprising: 
identifying a system failure affecting visibility, to at least one node of the plurality of nodes, of at least one volume of the plurality of volumes of the first memory device; and 
modifying the visibility configuration to address the system failure.  
Davis discloses [Fig. 6; col. 4, lines 20-65] a processing device coupled with memory and identifying a failure in the system.  Davis and Sherlock disclose a plurality of memory devices coupled to the processor, but fail to explicitly disclose identifying failure affecting visibility and modifying the visibility to address the system failure.  Hsiao discloses a similar system, which further teaches [0065] a failure recovery by the controller using the topology information stored in the storage of the controller.  In addition, only the network node required to change the configuration or to modify the flow is notified by the controller [identifying system failure affecting visibility and modifying visibility to address the failure].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Davis and Sherlock with that of Hsiao.  One would have been motivated to identify failure affecting visibility and modify it because it allows an effective failure recovery to be completed [Hsiao; 0065].
  
As per claim 2:  The system of claim 1, wherein: 
the plurality of nodes comprises a first node and a second node; 
Davis discloses [Fig. 6; col. 4, lines 20-65] a plurality of interconnected server nodes.
the plurality of volumes of the first memory device comprises a first volume and a second volume; the visibility configuration comprises visibility of the first volume to the first node and visibility of the second volume to the second node; 
identifying the system failure comprises identifying a failure of the first node; and 
modifying the visibility configuration to address the system failure comprises causing the first volume to be visible to the second node.  
Davis discloses [Fig. 6; col. 4, lines 20-65] a processing device coupled with memory and identifying a failure in the system, but fails to explicitly disclose identifying failure affecting visibility and modifying the visibility to address the system failure.  Hsiao discloses a similar system, which further teaches [0065] a failure recovery by the controller using the topology information stored in the storage of the controller.  In addition, only the network node required to change the configuration or to modify the flow is notified by the controller [identifying system failure affecting visibility and modifying visibility to address the failure].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Davis with that of Hsiao.  One would have been motivated to identify failure affecting visibility and modify it because it allows an effective failure recovery to be completed [Hsiao; 0065].

As per claim 3:  The system of claim 1, further comprising a switch domain, wherein: 
the plurality of nodes comprises a first node and a second node; 
the visibility configuration comprises visibility of at least a given volume of the plurality of volumes of the first memory device to the first node through the switch domain; Docket No. 34300.698 (L0698) Client Matter No. 2020-1758.00/US 
24identifying the system failure comprises identifying a failure of the first node; and 
modifying the visibility configuration to address the system failure comprises causing the given volume to be visible to the second node via the switch domain.  
Hsiao discloses [0065] a failure recovery by the controller using the topology information stored in the storage of the controller.  In addition, only the network node required to change the configuration or to modify the flow is notified by the controller [identifying system failure affecting visibility and modifying visibility to address the failure].  Hsiao further discloses [0021] the nodes of the present disclosure can be OpenFlow switches and form a multicasting tree.

As per claim 4:  The system of claim 1, further comprising a first switch domain and a second switch domain, wherein: 
the plurality of nodes comprises a node having a first port and a second port; 
Davis discloses [Fig. 19; col. 12, lines 30-55] the fabric switch comprises a plurality of ports.
the plurality of volumes of the first memory device comprises a first volume and a second volume; 
Davis discloses [Fig. 6; col. 4, lines 20-65] a plurality of interconnected server nodes that includes processor, memory, I/O, and the fabric switch.  The fabric switch has the ability to dynamically modify [visibility configuration] the width and speed of each lane for each link independently.  Davis discloses a memory device comprising volumes, but fails to explicitly disclose plurality of volumes comprising a persistent memory region and a namespace.  Sherlock discloses a similar system, which further teaches [0019] a plurality of persistent memory devices and a namespace coupled to a processing subsystem.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Davis with that of Sherlock.  One would have been motivated to comprise a persistent memory region because it allows to retain data even when a failure occurs [Sherlock; 0003].
the visibility configuration comprises visibility of the first volume to the dual port node through its first port via the first switch domain and visibility of the second volume to the dual port node through its second port via the second switch domain; 
identifying the system failure comprises identifying a failure of the first switch domain; and modifying the visibility configuration to address the system failure comprises causing the first volume to be visible to the node through its second port via the second switch domain.
Davis discloses [Fig. 6; col. 4, lines 20-65] a processing device coupled with memory and identifying a failure in the system.  Davis and Sherlock disclose a plurality of memory devices coupled to the processor, but fail to explicitly disclose identifying failure affecting visibility and modifying the visibility to address the system failure.  Hsiao discloses a similar system, which further teaches [0065] a failure recovery by the controller using the topology information stored in the storage of the controller.  In addition, only the network node required to change the configuration or to modify the flow is notified by the controller [identifying system failure affecting visibility and modifying visibility to address the failure].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Davis and Sherlock with that of Hsiao.  One would have been motivated to identify failure affecting visibility and modify it because it allows an effective failure recovery to be completed [Hsiao; 0065].

As per claims 8-11:  Although claims 8-11 are directed towards a method claim, they are rejected under the same rationale as the system claims 1-4 above.

As per claims 15-18:  Although claims 15-18 are directed towards a medium claim, they are rejected under the same rationale as the system claims 1-4 above.

Allowable Subject Matter
Claims 5-7, 12-14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20150006831 A1 – Keshavamurthy discloses stored information in a storage unit corresponds to one or more persistent memory regions that are scattered amongst one or more non-volatile devices.  The one or more persistent memory regions are used form a virtual contiguous region.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114